Citation Nr: 0505590	
Decision Date: 02/04/05    Archive Date: 03/04/05

DOCKET NO.  03-10 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for joint pain, claimed as 
due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from December 1988 to March 
1992.  Further, the record indicates he had additional 
service in the Reserves.

This matter is before the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina, which denied the 
claim.  

The Board notes that the veteran's Notice of Disagreement 
also addressed the denial of service connection for a low 
back disorder and irritable bowel syndrome.  However, service 
connection was established for both of these disabilities by 
a March 2003 rating decision.  In view of the foregoing, 
these issues have been resolved and are not on appeal before 
the Board.  See generally Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997), and Barrera v. Gober, 122 F.3d 1030 (Fed. 
Cir. 1997).

The record also reflects that the veteran had requested a 
Board hearing in conjunction with his appeal, and that such a 
hearing was scheduled for January 2005.  However, the veteran 
failed to appear.  Accordingly, his hearing request is deemed 
withdrawn.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the issues adjudicated by this 
decision has been completed.

2.  The veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War.

3.  The veteran is already service-connected for degenerative 
disc disease of the lumbar spine.

4.  The veteran's complaints of joint pain in the upper and 
lower extremities have all been attributed to known clinical 
diagnoses.

5.  The preponderance of the evidence is against a finding 
that the veteran's disabilities of the upper and/or lower 
extremities are causally related to his active service.


CONCLUSION OF LAW

Service connection is not warranted for joint pain of the 
upper and lower extremities, to include as due to an 
undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.317, 3.303 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act of 2000 (VCAA), which became law on November 
9, 2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  

First, VA has a duty to notify the appellant of any 
information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. §§ 
5102, 5103; 38 C.F.R. § 3.159(b).  Information means non-
evidentiary facts, such as the claimant's address and Social 
Security number or the name and address of a medical care 
provider who may have evidence pertinent to the claim.  See 
66 Fed. Reg. 45,620, 45,630 (August 29, 2001); 38 C.F.R. § 
3.159(a)(5).  Second, VA has a duty to assist the appellant 
in obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  More recently, in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  
Consequently, the Board concludes that any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).

The Board notes that the RO originally denied the veteran's 
service connection claims as not well grounded by a December 
1999 rating decision.  However, the RO subsequently 
readjudicated this case pursuant to Section 7(b) of the VCAA, 
which provided that cases denied as not well grounded which 
became final during the period beginning July 14, 1999, may 
be readjudicated upon the request of the claimant or the 
Secretary's own motion.  (Emphasis added).  See also 
VAOPGCPREC 3-2001.  Prior to the September 2001 rating 
decision which is the subject of this appeal, the RO sent 
preadjudication notice by correspondence dated in July 2001, 
which specifically informed the veteran of the enactment of 
the VCAA, of what information and evidence he must submit to 
establish service connection for the claimed disabilities, 
what information and evidence will be obtained by VA, and the 
need for the veteran to submit any evidence in his possession 
that was relevant to the case.  As such, this correspondence 
fully complied with the notice requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as well as the Court's 
holdings in Quartuccio, supra, and Pelegrini, supra.  
Moreover, the veteran has been provided with a copy of the 
appealed rating decision and the March 2003 Statement of the 
Case (SOC) which provided him with notice of the law and 
governing regulations regarding his case, as well as the 
reasons for the determinations made with respect to his 
claims.  In pertinent part, the SOC included a summary of the 
relevant VCAA regulatory provisions of 38 C.F.R. § 3.159.  
Thus, the duty to notify has been satisfied.

Regarding the duty to assist, the Board notes that the 
veteran and his representative have had the opportunity to 
present evidence and argument in support of his claim.  
However, it does not appear that he has identified the 
existence of any relevant evidence that has not been obtained 
or requested by the RO.  Further, he has been accorded an 
examination in conjunction with this appeal, and, for the 
reasons stated below, the Board finds that no additional 
development to include a medical examination and/or opinion 
is warranted based on the facts of this case.  Consequently, 
the Board concludes that the duty to assist has been 
satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.


Background.  The veteran essentially contends that he 
developed multiple joint pains, to include his knees and 
shoulders, while on active duty in Southwest Asia during the 
Persian Gulf War, and that these problems have persisted 
since service.

The record confirms that the veteran served in the Southwest 
Asia theater of operations during the Persian Gulf War.

The veteran's lower and upper extremities, as well as his 
spine, were all clinically evaluated as normal on his 
February 1988 enlistment examination.  On his concurrent 
Report of Medical History, he reported that he had not 
experienced arthritis, rheumatism, or bursitis; bone, joint 
or other deformity; painful or "trick" shoulder or elbow; 
recurrent back pain; nor "trick" or locked knee.  However, 
he indicated that he had experienced both swollen or painful 
joints and broken bones, specifically a chipped right knee.  
Records dated in March 1985 were obtained which indicates the 
veteran twisted his right knee, and that X-rays revealed a 
fracture through the medial aspect of the tibial plateau.  
Subsequent records noted treatment for right foot pain in 
March 1989, and low back pain in April 1990.  His service 
medical records otherwise contain no findings indicative of 
joint pain.  Further, his upper and lower extremities 
continued to be evaluated as normal on service examinations 
conducted in November 1989 and May 1990.  Moreover on a March 
1991 Report of Medical History, apparently completed 
following his service in Southwest Asia, he indicated that he 
had not experienced swollen or painful joints, arthritis, 
rheumatism, or bursitis; bone, joint or other deformity; 
painful or "trick" shoulder or elbow; nor "trick" or 
locked knee.  

A January 1992 statement reflects that the veteran waived his 
separation medical examination.  However, a subsequent 
Reserve examination conducted in July 1992 reflects that his 
upper and lower extremities, as well as his spine, were all 
clinically evaluated as normal.

The record reflects that the veteran underwent a VA Persian 
Gulf War examination in July 1994.  At this examination, he 
complained, in part, of generalized joint aches and pains, 
but more severe in his back, knees, and shoulders, which 
started in 1992.  However, he had not been worked up or seen 
for any of these problems.  He also reported that he had one 
sister who had similar symptoms regarding joint pains.  She 
had not served in the Persian Gulf, but had been worked up by 
several clinics, and the only thing he knew was that she had 
been found to have degenerative joint disease.  In addition, 
he reiterated that he had had a chip fracture to his right 
knee prior to service.  On examination, he was found to have 
good range of motion to all four extremities with bilaterally 
equal strength of the upper and lower extremities.  There 
were no deformities.  Following examination, the examiner 
stated that the veteran was a generally healthy male of his 
stated age.  Nevertheless, the examiner referred the veteran 
for medical work-up and follow-up regarding his complaint of 
joint aches and pains.

Records dated in November 1994 note that the veteran 
complained of delayed healing and generalized joint pains.  
However, examination of his joints was normal.  Impressions 
were delayed healing, rule-out diabetes mellitus and other 
causes; and questionable arthritis.

Records dated in June 1999 note complaints of low back pain 
with radiation down both legs.  Subsequent records note 
radiation down the right lower extremity.  A July 1999 X-ray 
of the lumbosacral spine revealed mild disc space narrowing 
at L5.  In addition, CT scans conducted that same month 
ultimately revealed large extruded disc fragment on the right 
at L5/S1; and central disc bulge at L4/5.

In September 1999, the veteran underwent a VA general medical 
examination at which he complained, in part, of low back pain 
and joint pains.  The 1994 VA Persian Gulf War examination 
was noted, as well as the fact that he had been actively 
followed by VA mainly for his back pain and for further study 
of possible disease of the joints.  Diagnoses following 
examination included lumbar intervertebral degenerative disc 
disease, symptomatic; chondromalacia, mild, right knee, with 
history of previous injury; tendonitis right shoulder; and 
tendonitis left shoulder, mild.

Thereafter, the medical records continue to reflect treatment 
and evaluation for joint pain, particularly in regard to the 
veteran's service-connected degenerative disc disease of the 
lumbar spine.  However, other than the service-connected low 
back disorder, no competent medical opinion is of record 
which relates the veteran's disabilities of the upper and 
lower extremities to his period of active service.

The evidence also includes a statement from the veteran's 
father regarding the effect of the veteran's impairments, and 
intimates they are due to Gulf War Syndrome.  In addition, 
the statement makes reference to a newspaper article, also of 
record, which details revisions to the law regarding claims 
related to Persian Gulf War presumptive provisions.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition except for defects, infirmities, or 
disorders noted when examined and accepted for service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that a disease existed prior to service.  38 
U.S.C.A. §§ 1111, 1132; 38 C.F.R. 3.304(b).  A preexisting 
injury or disease will be considered to have been aggravated 
by active military service, where there is an increase in 
disability during such service, unless there is specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a).  Temporary 
flare-ups will not be considered to be an increase in 
severity.  Hunt v. Derwinski, 1 Vet. App. 292, 295 (1991).  
Clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during active service.  
Aggravation may not be conceded, however, where the 
disability underwent no increase in severity during service.  
38 C.F.R. § 3.306(b).  The determination whether a 
preexisting disability was aggravated by service is a 
question of fact.  Doran v. Brown, 6 Vet. App. 283, 286 
(1994).

For veterans who served in the Southwest Asia theater of 
operations during the Persian Gulf War who exhibit objective 
indications of chronic disability manifested by one or more 
specific signs or symptoms, such disability may be service 
connected provided that it became manifested during active 
service in the Southwest Asia theater of operations or to a 
degree of 10 percent or more not later than December 31, 
2006; and provided that the disability cannot be attributed 
to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 
C.F.R. § 3.317(a)(1) (2004).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).  Disabilities that have existed for 6 
months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period 
will be considered chronic.  The 6-month period of chronicity 
will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of 
the disability first became manifested.  38 C.F.R. 
§ 3.317(a)(4).

By regulation, VA has determined that "undiagnosed 
illnesses" may include, inter alia, symptoms such as 
fatigue, signs or symptoms involving skin, headache, muscle 
pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system, sleep disturbances, 
gastrointestinal signs or symptoms and cardiovascular signs 
or symptoms.  38 C.F.R. § 3.317(b).  

The Board further observes that, on December 27, 2001, the 
President signed into law H.R. 1291, the Veterans Education 
and Benefits Expansion Act of 2001, Public Law No. 107-103, 
115 Stat. 976, which contains, among other things, new 
provisions relating to Persian Gulf veterans.  Section 202 of 
the new statute expands the definition of "qualifying 
chronic disability" to include not only undiagnosed illness, 
but also "a medically unexplained chronic multi-symptom 
illness (such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that was defined by a cluster of 
signs or symptoms;" and any diagnosed illness the Secretary 
determined in regulations to warrant a presumption of service 
connection.  These changes have been codified at 38 U.S.C.A. 
§ 1117(a)(2) and 38 C.F.R. § 3.317(a)(2) (2004).  However, it 
is noted that the Secretary has not yet identified any 
diagnosed illness in the regulations as warranting 
presumptive service connection pursuant to 38 U.S.C.A. 
§ 1117.  In addition, section 202 expanded the presumptive 
period from December 31, 2001, to September 30, 2011.  See 
also VBA Fast Letter 02-04 (January 17, 2002).  


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for joint pain, claimed as due to an 
undiagnosed illness.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran, or 
any of the individuals who submitted lay statements on his 
behalf, has the requisite knowledge, skill, experience, 
training, or education to render a medical opinion.  See 
Espiritu, supra.  The same is true for the individuals who 
submitted lay statements in support of his claim.  
Consequently, while he is competent as a lay person to 
describe his visible symptomatology, his contentions, and 
those in the lay statements, cannot constitute competent 
medical evidence.  38 C.F.R. § 3.159(a)(1).  

The record reflects that the veteran has complained of joint 
pain since at least 1994, to include his upper and lower 
extremities, as well as his low back.  As mentioned above, 
the veteran is already service-connected for degenerative 
disc disease of the lumbar spine, and that his low back pain 
radiates into the right lower extremity.  Thus, the low back 
disability, and the symptoms attributable thereto, are not 
for consideration in the instant case.

The Board also acknowledges that the medical evidence 
reflects treatment and evaluation of joint pain for the upper 
and lower extremities on a variety of occasions.  However, as 
shown by the September 1999 VA general medical examination, 
all of these complaints have been attributed to known 
clinical diagnoses.  Specifically, chondromalacia of the 
right knee, and tendonitis of both shoulders.  Nothing 
indicates that these impairments have been attributed to 
medically unexplained chronic multi-symptom illness such as 
chronic fatigue syndrome or fibromyalgia.  Consequently, the 
veteran is not entitled to service connection for these 
disabilities based upon the undiagnosed illness provisions of 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

The Board further finds that the preponderance of the 
evidence is against a finding that the veteran's disabilities 
of the upper and/or lower extremities are causally related to 
his active service.

Initially, the Board notes that the veteran reported at the 
time of his February 1988 enlistment examination that he had 
previously had a chip fracture in the right knee, and that 
private medical records were obtained which confirm he had a 
right knee fracture that pre-existed service.  Thus, this 
disability was noted when he was examined upon entrance into 
service.  See 38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. 3.304(b).  
Further, nothing in his service medical records indicates 
treatment for a right knee disorder.  Moreover, his upper and 
lower extremities were consistently evaluated as normal 
during his active service examinations, as well as on a 
Reserve examination conducted in July 1992.  Accordingly, the 
evidence does not support a finding that the pre-existing 
right knee disorder was aggravated by service; the record 
does not reflect it permanently increased in severity during 
active service.

With respect to the other joint disabilities, the Board has 
already noted that the upper and lower extremities were 
consistently evaluated as normal during active service 
examinations and on a Reserve examination conducted in July 
1992.  In addition, there was no objective medical evidence 
of any joint disability until at least 1994, several years 
after his separation from active duty.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (The normal medical 
findings at the time of separation from service, as well as 
the absence of any medical records of a diagnosis or 
treatment for many years after service is probative evidence 
against the claim.).  Moreover, there is no competent medical 
evidence which relates any of these current disabilities to 
the veteran's active service.  Consequently, the Board must 
conclude that the preponderance of the evidence is against 
these claims.

As an additional matter, the Board finds that no further 
development, to include a new medical examination and/or 
opinion is warranted based on the facts of this case.  To 
request an examination and/or medical opinion on the 
contended causal relationship at this late date would require 
a clinician to review the same record as summarized above: 
service medical records that do not show a diagnosis of any 
disability of the upper and/or lower extremities, and show 
normal findings on in-service examinations; the normal July 
1992 Reserve examination; the absence of medical findings of 
the claimed disability until several years after service; and 
the lack of any competent medical evidence which relates the 
current disabilities to active service.  Under these 
circumstances, any opinion on whether a disability is linked 
to service, would obviously be speculative.  Simply put, 
there is no relevant complaint, clinical finding, or 
laboratory finding for a clinician to link the claimed 
disability to the veteran's military service.  Thus, the 
Board finds that no further development is warranted.  See 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for joint pain of the upper and lower extremities, 
to include as due to an undiagnosed illness.  Thus, this 
claim must be denied.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application in the instant case.  See generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for joint pain, claimed as 
due to an undiagnosed illness, is denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


